PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jitaru, Ionel
Application No. 16/407,905
Filed: 9 May 2019
For: PHASE-SHIFTED FULL-BRIDGE TOPOLOGY WITH CURRENT INJECTION
:
:
:
:	DECISION ON PETITION
:
:


This is a renewed decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 30, 2021, to revive the above-identified application.  

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed December 03, 2020.  The date the issue fee payment was received on March 02, 2021.  Accordingly, the application became abandoned on March 03, 2021.  A Notice of Abandonment was mailed on March 31, 2021.  

On January 11, 2021, a Notice to File Corrected Application Papers was mailed, which gives applicant two (2) months from the mail date of this Notice within which to respond.  The applicant must submit drawings that number the views using consecutive Arabic numerals and must amend the brief description of the drawings on Page(s) 6 of the specification to show consecutive Arabic numerals.  

The renewed petition satisfies the requirements of 37 CFR 1.137(a) has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Ionel Jitaru and an reply to the Notice to File Corrected Application Papers that includes amendments to the specification and replacement sheet, (2) the petition fee of $1,050 (previously submitted April 06, 2021), and (3) an adequate statement of unintentional delay (previously submitted April 06, 2021).

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $110.00 extension of time fee submitted on July 30, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist